Title: From John Adams to James McHenry, 19 June 1799
From: Adams, John
To: McHenry, James



Sir
Quincy June 19th 1799

I return you the selection of two majors from North Carolina & that of officers for South Carolina and Georgia with the letter of Genls Pinckney & Washington with that of Mr Steele. I am satisfied with these recommendations and approve the selections.—I return the proceedings of the court martial in the cases of the deserters. The absolute necessity of examples in such cases as that of Richard Hunt is very deeply impressed on my mind, and I should not dare to pardon him if the proceedings are all regular. By the Constitution the President has power by and with the advice of the Senate to appoint officers & by the same Constitution the president shall commission all the officers of the United States. A question occurred to me whether the signature of the commission is not the act of appointment, and whether any other evidence of appointment will be admitted by the courts of law—In short whether there can be an officer without a commission? I pray you to lay the proceedings of the court martial and the foregoing constitutional questions before the heads of department and request their opinion. If they are unanimous I shall order the execution. I have interlined six words in the form of the warrant, which I return. It will be worth while to make a new copy. I should be sorry that such an instrument should go out of my hands with my signature to it with any interlineations. If you return a fair copy to me with the advice of your colleagues I shall sign it
I am Sir &c.
